Citation Nr: 1623778	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury, to include a seizure disorder and an acquired psychiatric disorder, including anxiety disorder NOS and cognitive disorder NOS.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  A transcript of the hearing is in the Veteran's file.  In a March 2016 letter, the Board offered the Veteran the opportunity to have a new hearing before a current Board VLJ.  However, the Veteran did not respond.  Accordingly, the Board presumes that the Veteran does not desire another hearing.  

In October 2011, the Board remanded the case for further development.  In a November 2014 decision, the Board denied the instant claims, along with a claim for service connection for a personality disorder.  The Veteran appealed.  

In a November 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion for partial remand of the parties and remanded the claims listed above back to the Board for action consistent with the joint motion.  The Board's denial of service connection for personality disorder was not disturbed by the November 2015 order.  Thus, this issue is not currently on appeal.  However, as the Veteran's claim for residuals of traumatic brain injury also reasonably encompasses a claim for service connection for an acquired psychiatric disorder and as there is a basis for granting this claim, the Board does consider this matter as on appeal.  See e.g. Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

The Board also notes that in a May 2013 rating decision, the Board denied service connection for headaches and obstructive sleep apnea and the Veteran did not perfect an appeal of this denial.  Consequently, these matters are also not on appeal before the Board.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran suffered a mild head injury during service, which is not shown to have resulted in any residual disability.  

2.  The Veteran is reasonably shown to have a seizure disorder, anxiety disorder and cognitive disorder that first became manifest during service.


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for seizure disorder and an acquired psychiatric disorder, to include anxiety disorder NOS and cognitive disorder NOS, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain listed, chronic disabilities, including epilepsies, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases or injuries under VA regulations and, therefore, are not disabilities for which service connection can be granted. 38 C.F.R. §§ 3.303(c), 4.9, 4.125(a), 4.127 (2015); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  If a disease or injury is superimposed over a personality disorder during service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that at his June 1970 entrance examination, psychiatric and neurological functioning were found to be normal and the only defects noted were hearing impairment and defective vision.  On his June 1970 report of medical history, the Veteran indicated that he had never had epilepsy or fits, depression or excessive worry, loss of memory, nervous trouble of any sort or periods of unconsciousness.  

At a December 1970 psychiatric evaluation, the Veteran complained of doing strange things, which he could not specifically describe except that he did affirmatively report experiencing memory deficits at times.  The medical professional indicated that that the stresses of being confined in the missile battery appeared to be causing some personality difficulties, which could be relieved through a transfer to the Headquarters Battery, which in turn would facilitate the Veteran's access to the psychiatric clinic.  

The Veteran agreed with this plan and was given a diagnosis of passive aggressive personality.

In a January 1971 letter of counsel, the Veteran was informed that he was being removed from the Human Reliability Program because his platoon leader, platoon sergeant and first sergeant indicated that he had an inability to get along with other members of the battery and it had been reported that he had made threats of bodily harm to some other members.  Thus, as the psychiatric evaluation had recommended that the Veteran be moved from a fixed-site environment, he was being transferred to a Headquarters battery.  

On April 29, 1971, while participating in a field training program with the missile group, the Veteran was involved with helping to take a missile down and then setting it up again for firing.  As he was pulling cable from a spool, the 5 pound cable head came off and struck him in the face, cutting his lip and nose and causing him to fall and hit his head.  As a result, he was brought to the hospital for observation at 0200.  At the hospital, it was noted that the Veteran did not remember anything after being struck by the cable until being helped into the ambulance about five minutes later.  The Veteran complained of a sore mouth but no headache.  Physical examination later in the day showed no palpable skull lesions, a swollen upper lip with sutures in place and slightly loose upper incisors.  

Neurological examination was within normal limits.  It was noted that the Veteran was doing well and did not have any headache, nausea or vomiting.  His eye and facial movements were o.k. and he did not exhibit any weakness.  His deep tendon reflexes were equal and his gait was normal.  He hopped well and his skull and chest X-rays were normal.  He was discharged at 1030 that same day and cleared to return to duty.  

In a September 1971 memorandum to the Veteran's commanding officer, it was noted that the Veteran had been temporarily removed from the Human Reliability Program and was waiting for a more extensive evaluation to be performed by psychiatric personnel at the Homestead Air Base Hospital.   

A November 1971 addendum to a psychiatric evaluation indicates that the Veteran was found to be severely afflicted with a personality disorder, which was not amenable to psychiatric treatment within the military.  Because of his impulsive, immature and erratic behavior, and his inability to adapt to the Army, administrative separation was recommended.  

In April 1972, the Veteran underwent a psychiatric consultation.   It was noted that he had been seen by psychiatry on numerous occasions since he first referred himself in December 1970.  He was described as overwhelmed with his dealing with people in his living quarters and on the job. The Veteran appeared confused and despondent about his current circumstances.  He was found to be unsuitable for continued service due to passive aggressive personality and discharge as a result of personality disorder was recommended and subsequently implemented.  

On his April 1972 report of medical history at separation, the Veteran reported having a history of epilepsy or fits, depression or excessive worry, loss of memory or amnesia, nervous trouble and periods of unconsciousness.  His current state of health was noted to be fair and that he was currently taking Librium.     

At the Veteran's April 1972 separation examination, a history of a head injury on May 29, 1971 was noted, with loss of consciousness for two hours and a two day hospital stay without complications or sequelae, along with a history of nervous fits.   
The physician indicated that there had been no loss of memory or residual headaches and no complications or sequelæ associated with the head injury. The physician also noted that the Veteran complained of having experienced "nervous fits" during service with dizziness and fainting preceding these fits, along with trouble sleeping, depression, loss of memory, and nervousness.  It was noted that he was presently under treatment, including medications for nervousness. 

VA records in 1976 show that the Veteran was followed in the epilepsy clinic.  In August 1976, the Veteran was started on Dilantin.  At a September 1976 VA medical visit, the Veteran reported experiencing seizures since his head injury in service.  He indicated that the seizures were not accompanied by an aura or by tongue biting but were associated with incontinence and generalized motor activity.  The Veteran indicated that the seizures would last several minutes and were associated with a post-ictal state of approximately 2 hours.  He noted that he had been prescribed valium in the past without relief and that he averaged about 1 seizure per year.  He also noted that his last seizure was approximately one month earlier in Rockford, Illinois and that he was treated at St. Anthony's Hospital in Rockford for the seizure.  The examining VA physician noted that he had spoken with the physician who treated the Veteran at St. Anthony's and that this physician reported that the Veteran was brought in by co-workers after suffering a major motor seizure.  The Veteran was prescribed Dilantin and had been continuing to take this seizure medication. 

An EEG by VA in September 1976 was within normal limits, but there were some minimally suspicious irregularities in the right temporal region.  In October 1976, the diagnosis was seizures since age 21 of probable idiopathic or posttraumatic etiology.  

In February 1977, the Veteran was admitted to the Durham VA Medical Center (VAMC) for observation and evaluation of a seizure disorder.  At the time of admission, he was accompanied by his mother and sister.  They reported a history indicative of seizure activity and behavioral change since the Veteran's discharge from the army in 1972.  The Veteran's seizures were described as generalized shaking of the extremities without incontinence or salivation but with headache and a period of quiet withdrawal noted to follow.  The Veteran's mother said that he was unresponsive while having the seizures and that he usually followed a pattern of reclining on the floor prior to the onset of the seizure.  The mother and sister did appear to focus more on the behavioral changes they had noticed in the Veteran since returning from the military, describing him as increasingly withdrawn, irascible and given to outbursts or extreme anger with seizures said to occur most frequently when the veteran was angry or stressed.  The Veteran had informed family members that the onset of the seizure activity had occurred after his head injury in the military in 1971 but were unable to verify this.  The family members indicated that the Veteran had appeared significantly impaired vocationally since service, describing him as 'too nervous to work.'  He had attempted to hold several jobs without success and also had attended nursing school briefly.      

A sleep EEG was equivocal with normal cerebral rhythms when the Veteran was awake and asleep, but there were some transient changes in the right temporal region.  The assessment was major motor seizure disorder and an immature personality, most likely representing a borderline state.    

In a September 1978 letter, the Veteran's parents indicated that when the Veteran returned home following discharge from service he was in an extremely nervous state and was subject to black-outs.  He also experienced one severe seizure while working in the family rug mill later in 1972.  The parents indicated that they did not consider at that time that he might have epilepsy since there was no family history of the condition and the Veteran had never exhibited any such tendencies before.  Also, the Veteran had told them that a physician had informed him that the seizures were "nervous fits" and they accepted this diagnosis, assuming that the condition would improve over time.  However, the condition did not improve and in 1976, a VA physician finally diagnosed it as epilepsy.  The parents noted that the Veteran had been a normal, healthy child aside from a hearing deficiency; had not been unduly nervous prior to entering service; and had not had seizures or blackouts prior to entering service. 

In a June 1979 letter, Dr. Y indicated that he had treated the Veteran since birth.  Dr. Y noted that the Veteran had experienced a head injury in service in the spring of 1971.  He also indicated that the Veteran had reported that about 6 weeks after the injury, the Veteran experienced a grand mal seizure and had been taking medication for this since that time.  Dr. Y noted that the Veteran had never had seizures prior to this and had been in good health up to that time.  Similarly, in a July 1980 report, Dr. Y noted the head injury in service and that the Veteran reported his first convulsive seizure in June 1971 for which he was prescribed valium.  The Veteran reported that currently he experienced occasional seizures preceded by spots before his eyes and becoming unconscious.  Dr. Y diagnosed him with anxiety disorder NOS and amnestic disorder, with a deferred diagnosis on Axis II. 

In a July 1980 letter, the owner/operator of Tri-City Welding noted that the Veteran had been employed by him off and on over a period of 5 or so years.  During that time, the Veteran had suffered seizures of varying degrees.  As a result, it was ultimately necessary to stop him from climbing, which limited his usefulness as an employee.  Therefore, the owner/operator was unable to retain him.   

In an April 2004 letter, the wife of the Veteran's cousin, JHG, noted that she had first met the Veteran in 1969 when he was in high school.  She indicated that a short while after he returned from the military, she was summoned to his family home and when she arrived, she discovered that he was having a full body seizure.  JHG recalled that the Veteran's mother told her that she had never seen him have a seizure before that.

In August 2007, a VA physician assessed the Veteran as having organic brain syndrome, probably as a result of head trauma, and a history of head trauma with seizures developing after the trauma.

In November 2007, a VA physician stated that the Veteran's current seizure disorder was related to head trauma during service.  The rationale was that although seizures apparently developed after service, it was not unusual for significant head trauma to cause delayed seizures.  

On VA examination in December 2008, a VA examiner stated that there was evidence that the Veteran had had issues that would be consistent with a mood disorder or personality pathology prior to his head injury, but the possibility that the present symptoms reflected an increase above baseline could not be ruled out.  
The VA examiner concluded that he could not resolve the matter without resorting to speculation.  

VA records from 2010 to 2012 show ongoing mental health treatment, including prescription of anti-depressant and anti-anxiety medications.  Diagnoses included organic personality disorder, depression, anxiety NOS and parasomnia NOS and the Veteran was also treated with lamotrigine for seizure control.  

At a July 2012 VA neurology visit, it was noted that the Veteran had been on Dilantin since the 1970s.  It was noted that his seizures were generalized and at times nocturnal with a short preceding aura, which helped him to get safe, remove his glasses and hearing aids and lie down.  The Veteran also reported absence seizures, which involved him just stopping and staring and sometimes holding a posture, while being unaware that this was occurring.  He had recently had an increase in generalized seizures and had wanted to consider a change in medication.  The case had been presented to the neurologist, Dr. D, and the Dilantin had been switched to Lamotrigine.  After examination in July 2012, the Veteran was noted to have epilepsy due to traumatic brain injury during service and to have reported that he was much improved after switching to the Lamotrigine.     

Similarly, a February 2013 VA progress note indicates that the Veteran's affective instability and cognitive functions had improved since his anti-seizure medication had been changed from Dilantin to Lamotrigine.  

The report of an April 2013 VA neuropsychological examination, with earlier neuropsychiatric testing conducted in March 2013, shows diagnoses of schizotypal personality disorder, anxiety disorder NOS, and cognitive disorder NOS. The Veteran reported that he was sent to a psychiatrist during service prior to his head injury because he was having problems getting along with other soldiers.  He recalled being prescribed Valium and possibly Librium but never participated in any counseling or therapy.  He reported long-standing problems with forgetfulness and poor attention/concentration.  

With regard to memory difficulties, he reported forgetting what he is supposed to be doing (e.g. for his plans for the day) or where he is going (e.g. when en route to a store) and sometimes had to call his wife for reminders.  He stated that he would forget things he had known by rote memory in the past.  He noted that his attentional difficulties included starting projects and not finishing them and losing his train of thought in conversation.  

The Veteran reported problems getting along with others that were present prior to the injury in 1971 and that during service, he was counseled several times by commanders as a consequence.  However, as with his cognitive difficulties, he reported that these difficulties worsened after the injury.  Additionally, he reported problems with extreme anxiety, nightmares and flashbacks in the years following his discharge from the Army but noted that these had improved to some extent over time.  He indicated that for the first 30 days after he returned home after his discharge, he did not leave his bedroom or bathroom at all and felt high from the medication he had been prescribed prior to discharge, which he thought was valium.   

With regard to current psychological concerns, the veteran reported sleep problems, mild loss of motivation, feelings of guilt and worthlessness, reduced appetite, anxiety, worry and irritability.  He also reported that he was able to see an aura around some people.  In addition, he reported "flashes", which would tell him that an individual was going to die soon.  

The VA examiner noted that the Veteran's symptoms manifested as depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately or effectively, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective work relationships.  

The examiner also noted that the Veteran had had three previous detailed psychological assessments, including a fairly recent one in July 2007, which produced diagnostic impressions of Amnestic Disorder, OBS (organic brain syndrome) in frontal areas, and temporal lobe problems by history, with a rule out of possible early Alzheimer's disease.  However, these diagnostic impressions were based on the Veteran's self-reported head injury history, which was not consistent with what was reported in the original service treatment records at the time of the injury.  

The examiner also noted that the Veteran's understanding of the service medical records was that he was unconscious for two hours following his head injury.  The Veteran had reported that he remembered being hit and has spotty memories immediately thereafter.  He also remembered 'coming to' at the hospital and being discharged.  He thought that he was hospitalized for 2 days but understood that the medical records showed that he was in the hospital for a much briefer period.  The Veteran also reported spotty memories over the following few days.  The Veteran attributed a number of subsequent symptoms to the head, including worsening of his hearing, seizures (called nervous fits at the time), erection problems, an inability to obey orders and memory/attention problems.  

Mental status examination showed that the Veteran's responses to questions were often tangential and his responses were lengthy and detailed.  He was able to redirect when cued and did not otherwise appear to exhibit loose associations or perseveration.  His thought content was appropriate to the context with no evidence of perceptual disturbances or delusions.  His insight was fair although he it was noted that he might not always appreciate his role in contributing to his difficulties.  His judgment was questionable.  The Veteran appeared to be an adequate historian with respect to recent and past personal history although the accuracy regarding the way in which he has perceived or recalled experiences was uncertain or inaccurate at times.  The Veteran's mood appeared to range from mildly anxious to within normal limits.  When asked directly, the Veteran described his mood as severely anxious.  

After the clinical evaluation, review of the claims file and the administration of neuropsychological testing, the VA examiner concluded that it was less likely than not that (a) the Veteran's mental conditions were incurred in service and (b) that the in-service head injury caused or exacerbated his mental condition.  The examiner explained that many of the medical records through the years that had associated the Veteran's reported psychological and cognitive difficulties with his in-service head injury were based on the Veteran's account of the injury, which the Veteran had described as more severe than it actually was.  The VA examiner referred to the report of the separation examination and compared this to the original head injury treatment records.  He noted that on the day of the injury, the Veteran sustained a cerebral concussion with brief loss of consciousness (a few minutes); X-rays of the skull and neurological screens were within normal limits; and symptoms were reported to have resolved within a couple hours of the injury with the exception of a sore mouth.  At the time of hospital discharge approximately 9.5 hours after the time of injury, there were no reported residual neurological or psychological sequelae of the injury in the medical record.  

Accordingly, the VA examiner concluded that the original injury was mild in severity and noted that the majority of individuals who sustained mild concussions show full recovery within days or weeks of the injury.  This was in contrast to individuals who sustain moderate to severe head injuries (e.g., with prolonged periods of loss of consciousness and clear evidence of neurological injury on neuroimaging) who are more likely to experience residual personality changes or cognitive or memory deficits.

With regard to the question of whether the Veteran's mild concussion could have exacerbated his personality disorder, based on the mild severity of the original injury, there was no evidence to suggest that it could have exacerbated a pre-existing personality disorder.  The examiner noted that the Veteran's interpersonal difficulties and related severity were well documented prior to his injury.  He had been diagnosed with 'passive-aggressive personality' in December 1970 and psychiatric reports indicate that he was reassigned to 'various Army organizations' in order to find a setting where he might have been able to function effectively (including reassignment prior to his injury); however, these attempts were unsuccessful and he was ultimately discharged from the Army due to personality factors limiting his ability to adapt to the military.  The service treatment records showed no evidence of worsening of psychiatric symptomatology, interpersonal problems or adjustment following the injury.  The Veteran's childhood history, chronic interpersonal difficulties and reported persistent symptoms (including those leading to his discharge) reflected the normal course of what would be expected with his personality disorder.    

The examiner also noted that the Veteran's anxiety disorder was associated with stressors caused by his personality disorder (e.g. difficult adjustment, work or social stress) as well as by more acute or current stressors (e.g. his wife's health problems, financial stressors, stress associated with his claim and compensation.  The examiner did not believe that this disorder was caused by his history of concussion in service.  

With regard to whether the Veteran's concussion could have caused or exacerbated his reported memory loss, based on the mild severity of the original injury, there was no evidence to suggest that the injury could have caused or exacerbated cognitive deficits.  Further, the examiner noted that in December 1970, the Veteran had reported problems with memory, suggesting that he was experiencing cognitive difficulties prior to his concussion.  Also, after the concussion, he went on to complete an Associate's Degree as well as several other certificates.  The examiner noted that there were multiple factors, which were likely to be contributing to the Veteran's cognition; however, the head injury was not one of them. 

At an April 2013 VA seizure disorder examination, the examiner noted that the Veteran had been diagnosed with absence seizures or petit mal or atonic seizures (generalized convulsive seizures) and that continuous medication was required for control of the seizure activity.  However, the examiner commented that at the time of hospitalization for nervous fits in 1977, the Veteran had a negative work-up for seizure disorder, including a normal sleep EEG and lumbar puncture.  A later MRI of the brain in in 2006 was also normal and evaluation by a neurologist in 1980 showed no evidence to support a seizure disorder.  The examiner indicated that subsequent diagnoses of seizure disorder had been based on the Veteran's statement saying a seizure had been observed rather than on actual observed seizures or on any diagnostic testing indicative of seizures.    

At an April 2013 VA TBI examination, the examiner diagnosed the Veteran with TBI occurring in April 1971.  The examiner indicated that testing had showed objective evidence of mild impairment of memory, attention, concentration or executive functions, resulting in mild functional impairment; mildly impaired judgment, frequently inappropriate social interaction; and subjective symptoms that did not interfere with work, instrumental activities of daily living or work, family or other close relationships.  

The examiner opined that it was less likely than not that the Veteran had any residual disability as a result of his head injury during service.  The examiner noted that review of the claims file showed that the Veteran was struck on the upper lip by a 5 pound weight at the end of a cable with a question of 5 minutes of amnesia for the event.  This resulted in a swollen upper lip and a sore mouth, which required sutures.  However, at the time, the Veteran was found not to have any neurological deficits, headaches or fractures.  Thus, the injury was compatible with a diagnosis of mild TBI. The examiner also noted that the Veteran's diagnosis of a 'seizure disorder' had been questioned on several occasions and had not been substantiated by observed medically witnessed reports, or diagnostic testing.  Additionally, even if a seizure disorder was to be confirmed by observation and testing, the severity and location of the Veteran's head injury was less likely than not compatible with a nexus for a seizure disorder.

In the November 2015 joint motion, the parties noted that the record contained the July 2012 VA medical report by Dr. D, which indicated that the Veteran had epilepsy due to TBI. The parties also noted that this record referred to the Veteran initially being seen in May 2012, at which time he described being struck in the head by the cable in service with some loss of consciousness, duration uncertain but likely brief.  The parties noted that the Veteran's description at this medical visit appeared to be generally consistent with the account of the head injury contained in the Veteran's service treatment records.  Thus, inasmuch as this record provided a favorable nexus opinion linking the Veteran's in-service head injury with a diagnosis of epilepsy, it was potentially favorable to the Veteran's claim for service connection for TBI residuals.  Additionally, the parties indicated that statements made by Dr. Y, in June 1979 and July 1980 records, which noted the occurrence of convulsive seizures during service also provided potentially favorable evidence.  The parties noted that the Board neither discussed nor acknowledged this potentially favorable evidence in its decision.  Accordingly, a remand was warranted for the Board to provide adequate reasons and bases for its findings that included such discussion and acknowledgement.   Further, the Veteran's claim for a TDIU was inextricably intertwined with the service connection claim and also required remand.   

Concerning whether the Veteran has any residual disability from his head injury in service, the Board finds the conclusions of the April 2013 VA psychiatric and TBI examiners the most persuasive.  Read together, these opinions are based on a specific review of the record that included a specific analysis of the level of severity of the head injury; the location of the injury (specifically referred to by the VA TBI examiner); and the Veteran's observed symptomatology and course of treatment following the injury, as documented by the service treatment records.  As noted, the records documenting the actual injury and subsequent treatment received indicate that the Veteran was unconscious for only a very short period of time following the blow to the face and nose and subsequent fall (i.e. approximately 5 minutes) and that during his brief hospitalization, he did not show any symptoms, which would have tended to indicate the presence of any permanent damage due to the trauma (e.g. he was not found not to have any neurological deficits, headaches nausea, vomiting or fractures).  This lead the examiners to reasonably conclude that the Veteran had only suffered a mild head trauma that had not likely resulted in any seizure disorder, mental disorder, cognitive disorder or other residual disability.  (Notably although the claims for service connection for sleep apnea and headaches are not currently on appeal, these opinions also weigh against a finding that these disabilities, to the extent present, are the result of the head injury).

In contrast, the other medical opinions of record, which have found or suggested the presence of residual disability from the head injury, such as seizure disorder, organic brain syndrome and mood disorder (including those from October 1976, July 1980, August 2007, November 2007, December 2008 and July 2012, and others) are not based on a specific analysis of the severity of the Veteran's documented head injury.  Rather, these opinions are either based on the assumption that the Veteran had suffered "significant head trauma" (e.g. the November 2007 VA physician) or a more general conception that head trauma had occurred, without specific consideration of all of the factors noted above (i.e. the severity and location of the trauma and the Veteran's observed symptomatology and course of treatment following the injury.  Thus, as all of these indications are reasonably shown to be an important factor in determining the likelihood that any residual disability resulted from the head injury, the Board attaches less probative weight to the other medical opinions and more probative weight to the opinions of the April 2013 VA TBI and psychiatric examiners.   

Notably, Dr. Y did note that the Veteran had reported experiencing his first grand mal seizure 6 weeks after the head injury and assuming this report is accurate, it can be considered as providing some basis for Dr. Y's diagnostic conclusions.  However, in and of itstelf, the timing of the reported grand mal seizure does not support a finding that it actually was caused by the head injury rather than some other cause.  Moreover, there is no indication that Dr. Y reviewed the service treatment records or was otherwise aware of the specific nature and severity of the Veteran's head injury and his observed symptomatology and course of treatment immediately thereafter.

The Veteran did also report during the April 2013 psychological evaluation that he experienced spotty memories over a few days following the head injury.  If accurate, such a report could tend to indicate that a more severe head trauma was actually incurred (at least if these memory troubles were more severe in degree than the ones he had experienced prior to the head injury-e.g. in December 1970).  However, during this same examination, the Veteran had mistakenly recalled being hospitalized for 2 days rather than for part of one day as is clearly documented by the service treatment records.  He also recalled being unconscious for approximately 2 hours rather than for approximately 5 minutes as documented by the records.  

Additionally, the notation in the records indicating that the Veteran had only experienced memory loss for the five minute span, along with the findings of otherwise normal neurological functioning do not tend to indicate that the Veteran was having memory problems following his injury.  

Thus, considering the above mentioned inaccurate recollections; the assessment following the injury that memory appeared intact except for the five minute span; the general findings of intact neurological functioning following the injury; and the lack of any contemporaneous or near-contemporaneous documentation of memory problems in the days immediately following the injury, the Board does not find accurate that the Veteran's account of spotty memories (aside from lack of recollection of the approximate 5 minute span following the injury) over the few days following the head injury.  As a result, this account is not considered probative evidence that the head injury was more than mild in degree or that it has resulted in residual disability.  

Additionally, although the Veteran and his wife have generally asserted that his seizures, psychiatric disability and other maladies are a result of his head injury, as laypeople, without any demonstrated expertise concerning residual disability stemming from head injury, these assertions may not be afforded any significant probative value.  

In sum, the overall weight of the evidence is against a finding that the Veteran has any disability, including seizure disorder, anxiety disorder or cognitive disorder, resulting from his head injury in service.  

However, given the nature of the evidence, the Board must also consider whether the Veteran has a current seizure disorder or any psychiatric disorder other than personality disorder (i.e. an acquired psychiatric disorder) that became manifest during service or during an appropriate presumptive period, or is otherwise related to service.  See e.g. Moody, 360 F.3d 1306, 1310 (Fed. Cir. 2004).   

Regarding seizure disorder, at the most recent VA seizure disorder examination, the examiner did not appear to think that the Veteran has any such current disorder.  However, given that VA treating medical professionals have diagnosed him with this disorder during the appeal period and given that he has been continually treated with medication for such disorder since as early as the mid-70s, the evidence reasonably indicates that the Veteran does have some level of seizure disorder.  38 C.F.R. § 3.303; See also Mcclain v. Nicholson 21 Vet App 319 (2007) (A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).   

Also, the service treatment records show that in December 1970, the Veteran affirmatively reported doing strange things, which he could not specifically describe except that he knew that he had been experiencing memory deficits.  

Additionally, at his April 1972 separation examination, it was noted that he complained of having experienced "nervous fits" with dizziness and fainting preceding these fits, along with loss of memory.  Similarly, on his April 1972 medical history report, the Veteran affirmatively reported that he had experienced epilepsy or fits and loss of memory or amnesia.  Further, both his parents and his cousin's wife reported their firsthand knowledge of the Veteran experiencing a seizure within a year of separation from service, with the parents report occurring later in the 1970s; there are additional reports of the Veteran having had seizures soon after service from other sources; and the Veteran was actually diagnosed with seizure disorder in 1976, fairly contemporaneous to service.  

Moreover, the Board does not find a basis in the record for finding the accounts of the seizure-related activity during service and soon thereafter not credible.  The key issue is not the injury in service, but whether a disability began in service. 

Accordingly, resolving any reasonable doubt in the Veteran's favor, his current seizure disorder first became manifest during service and/or during the first post-service year and service connection for this disorder is warranted.  38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309; Alemany, 9 Vet. App. 518 (1996). 

Regarding psychiatric disorder other than personality disorder (i.e. an acquired psychiatric disorder), the Board notes that the Veteran has been diagnosed with current anxiety disorder and cognitive disorder.  While no such specific diagnoses were made during service, the Board notes that the Veteran complained of both memory deficits and nervousness occurring during service, including at the time of separation.  

Also, at his April 1972 separation examination, it was specifically noted that the Veteran's health was only fair and that he was being treated with the psychiatric medication Librium.  

Notably, Librium is within the benzodiazepine class of drugs and is primarily used to treat anxiety and acute alcohol withdrawal.  See e.g. http://www.webmd.com/drugs/2/drug-5263/librium-oral/details.  

Additionally, the Veteran and some family members have essentially reported that he has continued to experience anxiety/nervousness ever since separation from service; he was affirmatively diagnosed with anxiety disorder as early as 1979; and the December 2008 VA examiner indicated that there was evidence that the Veteran had had issues during service that would be consistent with a mood disorder.  Moreover, the April 2013 VA psychiatric examiner specifically found that the Veteran's current anxiety disorder was associated with stressors caused by his personality disorder and the service treatment records similarly indicate that the Veteran's personality disorder was causing him an extremely high level of stress/anxiety during service, leading to the prescription of the anti-anxiety medication.  

Consequently, his current anxiety disorder is reasonably shown to have been superimposed on his personality disorder during service and to have continued since that time.  Accordingly, resolving any reasonable doubt in his favor, service connection for this disorder is warranted.  38 C.F.R. § 3.102, 3.303;VAOPGCPREC 82-90.
 
Similarly, the Veteran reported experiencing memory deficits during service in December 1970.  He also reported these problems at separation in April 1972.  Additionally, the April 2013 VA psychological examiner specifically noted that this December 1970 notation concerning memory deficits suggested that the Veteran was already experiencing cognitive difficulties at that time.  Moreover, the Veteran has essentially asserted that he has continued to experience these cognitive/memory problems ever since service and there is no specific evidence of record to the contrary (i.e. evidence tending to indicate that he has not experienced continuity of cognitive deficit since service).  Accordingly, resolving any reasonable doubt in the Veteran's favor, his current cognitive disorder is reasonably shown to have first become manifest during service and service connection for this disorder is also warranted.  38 C.F.R. § 3.102, 3.303.   

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, pertinent post-service medical records and the assertions of the Veteran, family and friends and former employers are all associated with the claims file.  The RO also attempted to obtain additional treatment records from the William Beaumont AMC, dated May 1, 1971, to May 31, 1971, but such attempts were unsuccessful.  The RO issued a formal finding of the unavailability of the records, and notified the Veteran in a letter in December 2012.
   
The Veteran was also afforded numerous VA compensation examinations, most recently in March 2013 and April 2013.  As the examinations were based on a review of the Veteran's history, the examiners described the disabilities in sufficient detail so that the Board's review is a fully informed one.  Additionally, adequate nexus opinions were provided.  Thus the examination reports are adequate to decide the claims.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

There is no indication of additional, existing, available evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to render its decision.

ORDER
 
Service connection for residuals of head injury is denied.

Service connection for seizure disorder is granted.

Service connection for an acquired psychiatric disorder, to include anxiety disorder and cognitive disorder is granted.  



REMAND

As the Veteran is now service connected for seizure disorder and an acquired psychiatric disorder, the AOJ will be assigning ratings to these newly service-connected disabilities.  Consequently, as the Veteran has a pending claim for a TDIU, a remand is required so that these ratings may be assigned; a determination can be made whether the Veteran meets the schedular rating criteria for assignment of a TDIU; and the TDIU claim can be appropriately adjudicated, including   consideration of referral for extraschedular consideration if the schedular criteria are not met.  Prior to adjudicating the claim, the AOJ should obtain updated records of VA treatment for the Veteran's service-connected disabilities and should also conduct any additional, appropriate development in relation to the TDIU claim, including a VA examination or industrial survey, if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated records of VA treatment for the Veteran's service-connected disabilities.

2.  Conduct any additional, appropriate development in relation to the TDIU claim, including a VA examination or industrial survey if deemed necessary.  

3.  Readjudicate the claim, including consideration of the necessity of referral for extraschedular consideration if the Veteran does not meet the schedular criteria for assignment of a TDIU.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


